DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 3-8 were rejected in Office Action mailed on 10/08/2021.
Applicant filed a response, amended claim 1 and added claim 9.
Claims 1 and 3-9 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JPWO2014051067) and further in view of Sasaki (U.S. patent Application Publication 2015/0132643).
Regarding claim 1, 3, and 5, Sugimoto teaches a binder composition for a non-aqueous secondary battery electrode (i.e., binder for forming electrode layer) (paragraph [0005]) comprising a polymer A including a conjugated diene monomer unit in a proportion of 20-80 mass%  (i.e., conjugated diene monomer such as 1,3-butadiene, isopropene) (paragraph [0112]-[0114]) with a THF insoluble content of 30 mass% or less (paragraphs [0013], [0021], [0131]) and water (i.e., either water or an organic solvent can be used) (paragraph [0063]-[0064]).
Sugimoto does not explicitly articulate the specifics of the binder composition having a THF insoluble content of 80 mass% or more and including and aliphatic conjugated diene monomer unit in a proportion of at least 20 mass% and not more than 70 mass%. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder composition of Sugimoto to include a polymer B with the specifics above as taught by Sasaki in order to provide a balance between cycle characteristics and adhesiveness for the battery. 
It is noted that Sugimoto and Sasaki differ in the exact same mass% content of the compositions in the binder as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% content Sugimoto and Sasaki overlap the instant claimed mass% content and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
In addition, While Sasaki teaches the components quantities in % by weight, it is noted that in common usage, the mass of a component is often referred to as its weight because gravity is constant on Earth1. It is known that mass is a measure of how much matter an object has while weight is a 2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to mass units. Therefore, the weight % is equivalent to the mass%. 
As to the particulars of the polymer A being a particulate polymer, Sugimoto teaches the polymer A is in a polymer (B1) (paragraph [0111]). Further, Sugimoto describes the process of producing the polymer (B1) (paragraph [0133]) which includes the use of various additives to adjust particle sizes and to obtain relative uniform particle sizes (paragraph [0142]). Therefore, it is clear that the polymer A is in the form of particles. 
Regarding claim 4, Sugimoto teaches the binder composition as described above but does not teach the particulars of the polymer B having a volume-average particle diameter of at least 0.01 µm and not more than 0.5 µm. However, Sasaki teaches the polymer B having a volume-average particle diameter of at least 0.05 µm (i.e., 50nm) to 0.5 µm (i.e., 500nm) (paragraph [0043]). Sasaki teaches this particle size provides enhanced strength and flexibility in the electrode (paragraph [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder composition of Sugimoto to include a polymer b having the above particle diameter characteristics as taught by Sasaki in order to provide enhanced strength and flexibility in the negative electrode. 
Regarding claims 6-8, Sugimoto teaches the binder composition is utilized in a slurry to produce a battery electrode (paragraph [0030]) as such, it is clear the electrode would include a active material as such is known in the art of batteries. Moreover, Sugimoto teaches the binder composition is used in a battery (paragraphs [0001]-[0004]) which is also known in the art of batteries to include a positive 
Regarding claim 9, Sugimoto teaches the binder have an volume-average particle diameter of 0.01µm to 1µm (paragraph [0055]). Since the polymer A is in the binder, it is expected to include particles diameter within the range of 0.01µm to 1µm.  It is noted that Sugimoto differ in the exact same particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the polymer volume-average particle diameter of Sugimoto overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    

Response to Arguments
Examiner appreciates the clarification in reference to the publication date of JPWO2014051067. It is acknowledged that the reference was published on August 25, 2016 however, the date referenced in PTO-892 was the effective filing date not the publication date. Therefore, it is noted that the reference publication date is August 25, 2016 and the effective filing date of the reference is September 27, 2013 .
Applicant argue that Sugimoto does not teach the composition having water and instead, use an organic solvent. 
Examiner respectfully disagree. As indicated above, while the referenced section indicates the use of an organic solvent, Sugimoto teaches that water or an organic solvent can be used. 
Applicant further argue that Sugimoto teaches away from the polymer A being a particulate polymer. 
Examiner respectfully disagree. Applicant reference paragraph [0131] as evidence that Sugimoto teaches away from the polymer A being a particulate polymer. However, as Applicant cited, the section recites “when the THF insoluble content is large, it exists in the form of particles in a slurry using an organic solvent such as N-methylpyrrolidone (hereinafter, may be referred to as NMP). It is more likely that the dispersibility in the slurry will be impaired”. This is referring to the effects in the THF if contained in large concentrations, not the actual polymer. As indicated above, the THF insoluble is adjusted in the polymer the above effect is avoided using a surfactant and other additives (paragraphs [0137]-[0142]) where particle size is regulated and a uniform particle size is obtained. As such, it is clear that the polymer A (which is in the polymer B1 see paragraphs [0111]-[0113], [0131], [0137]-[0142]) is in a particulate form.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akiike (U.S. Patent Application Publication 2018/0375099). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/